Citation Nr: 1732121	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-28 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


FINDING OF FACT

For the rating period on appeal, the Veteran's bilateral hearing loss disability was at worst manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.



CONCLUSION OF LAW

For the rating period on appeal, the criteria for a compensable initial rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from October 1961 to November 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

During the pendency of the appeal, the Veteran's claim for entitlement to service connection for tinnitus was granted in a July 2016 rating decision.  The Veteran has not appealed the effective date nor initial rating assigned; thus, there is no pending appeal as to tinnitus for appellate consideration. 

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran contends that his hearing loss requires him to ask people to repeat statements and that he has some communication difficulty.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.


Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz, rounded to the next to the next higher number.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the pure tone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(d).  

An exceptional pattern of hearing loss is shown when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak, 21 Vet. App. at 455.  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id


Analysis

The Veteran is claiming entitlement to a compensable initial rating for service-connected bilateral hearing loss following the grant of service connection for that disability, effective from September 13, 2012.  Thus, the rating period on appeal is from September 13, 2012, the date from which service connection for bilateral hearing loss was established, through the present.  See 38 C.F.R. § 3.400.  

The Veteran was provided a VA audiological examination in December 2012.  The examiner stated that the Veteran's condition caused difficulty understanding conversation, per the Veteran.  The December 2012 audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
15
35
50
30
92
LEFT
40
35
55
50
45
96

The right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.

The left ear also did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.

The Veteran had another VA audiological examination in July 2015.  The examiner noted that with regard to functional impairment, the Veteran's hearing loss interferes with his ability to hear outdoors, in noise, and from a distance.  The July 2015 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
30
40
50
38
92
LEFT
40
40
55
55
48
88

The right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.

The left ear also did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear.

Where hearing loss is at Level I in one ear and Level I in the other, or Level I in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable initial rating from September 13, 2012.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the December 2012 and July 2015 audiological examinations rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a higher initial rating than currently assigned is warranted.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J. Baker, Associate Counsel

Copy mailed to: The American Legion


Department of Veterans Affairs


